—Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the evidence that he .signed a name other than his own to a fingerprint card is legally sufficient to sustain his conviction of forgery in the second degree (Penal Law § 170.10 [2]; see, People v Van Schoick, 198 AD2d 907, lv denied 83 NY2d 811). Defendant’s remaining contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Forgery, 2nd Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.